Case 1:19-cv-03185-RDM Document 42-1 Filed 04/21/20 Page 1 of 5




           EXHIBIT 1
       Case 1:19-cv-03185-RDM Document 42-1 Filed 04/21/20 Page 2 of 5




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


 ENZO COSTA, et al.,

                     Plaintiffs,

 v.                                             Civil Action No. 19-3185 (RDM)

 BARBARA BAZRON, et al.,

                     Defendants.


                    DECLARATION OF PHILIP CANDILIS, MD

      I, Philip Candilis, MD, declare and state as follows:

      1.     I am over the age of eighteen (18) years, competent to testify to the

matters contained in this declaration, and testify based on my personal knowledge

acquired in the course of my official duties.

      2.     I am the Director of Medical Affairs for Saint Elizabeths Hospital, the

District of Columbia’s only public psychiatric facility for individuals with serious and

persistent mental illness requiring intensive inpatient care to support their recovery.

Saint Elizabeths is overseen by the District of Columbia Department of Behavioral

Health (DBH).

      3.     I have worked at Saint Elizabeths Hospital since 2014. As a life-long

public sector physician, I have served in a variety of roles, including Director of the

Forensic Psychiatry Fellowship here at Saint Elizabeths, the program providing

advanced training for physicians in psychiatry and the law. I assumed the role of

Director of Medical Affairs in late October 2017. I am Professor of Psychiatry at
       Case 1:19-cv-03185-RDM Document 42-1 Filed 04/21/20 Page 3 of 5




George Washington University School of Medicine, Clinical Professor of Psychiatry

at Howard University College of Medicine, and Adjunct Professor of Psychiatry at the

Uniformed Services University of Health Sciences. I also serve as President of the

Washington Psychiatric Society. I am board-certified in both general and forensic

psychiatry, have practiced psychiatry for over 25 years, and have had my work

published extensively in a number of academic journals and texts.

      4.     As Director of Medical Affairs at Saint Elizabeths, I oversee medical and

psychiatric care and am familiar with the Hospital’s daily operations, including

measures that protect patients and staff from COVID-19.

      5.     Saint Elizabeths Hospital’s policy generally limits admissions to court-

ordered pre-trial individuals and only those referred through the civil commitment

process for whom (1) admission to the Hospital is medically necessary, and (2) no less

restrictive treatment option is available. The Hospital rigorously screens all new

patients to prevent the introduction of a positive COVID-19 patient from outside the

hospital.

      6.     Patients admitted to Saint Elizabeths fall into three categories: pre-

trial patients, post-trial patients deemed not guilty by reason of insanity (NGBRI),

and civilly committed patients. Pre-trial and post-trial patients are often referred to

as “forensic patients” because they are admitted by order of the D.C. Superior Court

through criminal justice matters. Civilly committed patients are individuals

hospitalized under D.C. Code § 21-501, et seq. upon being deemed a danger to

themselves or others as a result of mental illness. The Hospital’s current screening



                                          2
       Case 1:19-cv-03185-RDM Document 42-1 Filed 04/21/20 Page 4 of 5




procedures for new admission vary depending on the category of patient being

admitted because each presents different risks for COVID-19 exposure.

      7.     Since March 11, 2020, the Hospital has admitted three (3) civilly

committed patients, compared to an average 6-7 patients per month pre-COVID-19.

      8.     The civil admission process includes robust screening measures. Civil

patients are rarely admitted directly from the community. Rather, a civilly committed

patient will normally receive treatment first at a local emergency room or the

Department of Behavioral Health Comprehensive Psychiatric Emergency Program

(CPEP) for one or two days and then transfer to a local area hospital for continued

acute psychiatric treatment. After 14 days that include medical monitoring and

treatment, the hospital treating the patient may request a transfer to Saint

Elizabeths Hospital. This occurs only in rare cases as most patients can be discharged

directly back into the community.

      9.     Since the COVID-19 pandemic began, I have been personally involved

in the screening of civil admissions to ensure that patients have been properly

screened at the local hospital, are asymptotic for COVID-19 and not experiencing

respiratory symptoms. I make this assessment by speaking with the patient’s

treating physician. If the patient is symptomatic, the Hospital will decline the

referral. In addition, before any patient is admitted, a Saint Elizabeths general

medical officer or nurse practitioner conducts a thorough assessment to screen for

any possible COVID-19 symptoms. The Hospital will follow this protocol for all

subsequent requests for civil admissions from acute care hospitals during COVID-19.



                                          3
       Case 1:19-cv-03185-RDM Document 42-1 Filed 04/21/20 Page 5 of 5




      I declare under the penalty of perjury that the foregoing is true and correct to

the best of my knowledge, information, and belief.




____April 21, 2020_______
DATED                                   Philip J. Candilis, MD, DFAPA
                                        Director of Medical Affairs
                                        Professor of Psychiatry, George Washington
                                        University School of Medicine
                                        President, Washington Psychiatric Society




                                          4
